Citation Nr: 1225973	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-41 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased (compensable) initial evaluation for the bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from January 1953 to January 1955, including service in Korea.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, granted service connection for bilateral hearing loss and assigned a zero percent rating effective from April 2006.  

The appellant is appealing the initial rating that was assigned to the bilateral hearing loss disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In April 2011, a Travel Board hearing was conducted before the above Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The Board most recently remanded the case for additional development in December 2011.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  On the VA audiology examination conducted in January 2007, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

2.  On the VA audiology examination conducted in May 2009, the Veteran's hearing acuity was level II in the right ear and level I in the left ear.

3.  On the VA audiology examination conducted in September 2011, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

4.  On the private audiology examinations conducted in March 2006, September 2008, February 2009, May 2010, and April 2011, the appellant's speech discrimination capacity was not tested with the Maryland CNC test.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the bilateral hearing loss were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2011); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private treatment records have been associated with the claims file and the Veteran was afforded VA audiometric examinations in January 2007, May 2009, and September 2011.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of the VA audiometric examinations was conducted by a medical professional, and the associated reports reflect review of the Veteran's prior records.  The examinations included reports of the symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the bilateral hearing loss disability.

The Board finds that the audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the Veteran's claimed bilateral hearing loss.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2011 Board remand, the appellant was scheduled for a VA audiometric examination in September 2011.  Pursuant to the December 2011 Board remand, VA obtained clarification from the appellant's private physician concerning the speech discrimination testing performed on the appellant and the appellant was notified that the private testing was inadequate.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the bilateral hearing loss claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's private treatment records dated between 2006 and 2011; the reports of the VA audiometric examinations conducted in January 2007, May 2009, and September 2011; the transcript from the April 2011 Travel Board hearing; and various written statements submitted by the appellant and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for bilateral sensorineural hearing loss was established by a March 2007 rating decision, effective as of April 2006.  An initial evaluation of zero percent was assigned.  The appellant contends, in essence, that his bilateral hearing loss disability has been more severely disabling than reflected by the noncompensable evaluation.  He testified at his April 2011 Travel Board hearing that he felt that his hearing was not as good in places where there was a lot of noise.  He said that he had trouble making out the words in such a situation and that he would sometimes have to ask people to repeat themselves.  The appellant further testified that his social interactions hadn't really been decreased because of the hearing loss and that the hearing loss had not impaired his driving.  He said that his hearing loss might be a little worse than it was at the time of the May 2009 VA examination.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The record reflects that the appellant was seen at a private ear, nose and throat specialist.  In March 2006, September 2008, February 2009, May 2010, and April 2011, audiometric testing of the appellant was accomplished.  However, the Board notes that the associated reports do not reflect that the speech recognition scores were achieved through Maryland CNC testing.  See 38 C.F.R. § 4.85(a) (Examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.)  In fact, in response to a January 2012 inquiry from VA, the private physician stated that Maryland CNC testing was not used.  Therefore, those private test results cannot be considered.  In addition, in an April 2012 addendum, the September 2011 VA examiner concluded that the puretone results of the April 2011 private examination were essentially the same as the puretone results obtained during the September 2011 VA testing.

The appellant was afforded a VA audiology examination in January 2007; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that he did not realize that he had any hearing loss until told by his doctor in March of 2006.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
45
45
40
LEFT
30
35
40
55
40

Speech audiometry (Maryland CNC) revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant underwent another VA audiology examination in May 2009; the examiner reviewed the appellant's medical records.  The appellant stated that conversation presented him with the situations of greatest difficulty.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
50
55
43
LEFT
30
35
45
55
41

Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant was afforded another VA audiology examination in September 2011; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of decreased hearing.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
50
65
48
LEFT
40
40
45
65
48

Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and 95 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

It should be noted that the appellant does not experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because not all puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiners of May 2009, and September 2011, noted the effects on the appellant's daily life included his complaints of difficulty understanding conversational speech and indicated difficulty with effective communication in situations where there is competing noise or when visual cues cannot be used.  Thus, the VA audiology examination reports did include information concerning how the appellant's hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board is aware of the appellant's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support an initial compensable evaluation for his bilateral hearing loss.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is assigned where hearing is at Level I for one ear and Level I for the other.  Under the pertinent regulations, a zero percent rating is yielded by the VA audiometric examination results of January 2007, May 2009, and September 2011.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for an initial compensable evaluation for his bilateral hearing loss disability.  

Notwithstanding the above discussion, increased evaluations for the bilateral hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's disability picture.  No further discussion of extraschedular entitlement is required.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the appellant, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any initial higher rating for the bilateral hearing loss disability.  The findings needed for the next higher evaluation for the hearing loss disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable initial evaluation for the hearing loss disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, unemployability due to the hearing loss disability has not been demonstrated in the evidence of record.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability due to the hearing loss disability is not raised.


ORDER

An initial compensable evaluation for the bilateral hearing loss disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


